[J-106-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA



 OFFICE OF DISCIPLINARY COUNSEL,                 :   No. 2624 Disciplinary Docket No. 3
                                                 :
                     Petitioner                  :   No. 166 DB 2017
                                                 :
                                                 :   Attorney Registration No. 71711
              v.                                 :
                                                 :   (Snyder County)
                                                 :
 FRANK G. FINA,                                  :
                                                 :   ARGUED: November 20, 2019
                     Respondent                  :


                                         ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board and following oral argument, Frank G. Fina

is suspended from the Bar of this Commonwealth for a period of one year and one day,

and he shall comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).

      Justice Wecht files a concurring statement in which Justice Donohue joins.

      Justice Dougherty files a concurring and dissenting statement.

      Chief Justice Saylor did not participate in the consideration or decision of this case.